 



Exhibit 10.2
FIRST AMENDMENT
TO
NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT PROGRAM
August 6, 2007
WHEREAS, on May 18, 2006, Endocare, Inc. (the “Company”) adopted the
Non-Employee Director Deferred Stock Unit Program (the “Program”); and
WHEREAS, Section 7.1 of the Program provides that the Compensation Committee of
the Company’s Board of Directors (the “Compensation Committee”) shall have the
authority, in its sole discretion, to amend the Program at any time and for any
reason it deems appropriate; and
WHEREAS, on August 6, 2007, the Compensation Committee duly approved the
amendment set forth below;
NOW, THEREFORE, the Program is hereby amended as follows, effective August 6,
2007:
1. A new Section 3.5 is hereby added to the Program as follows:
     3.5 Maximum Number of Shares. The maximum number of shares of Common Stock
issuable under this Program shall be 1,200,000 shares (adjusted to 400,000
shares upon effectuation of the planned one-for-three reverse stock split
expected to occur on August 20, 2007). Such number automatically shall be
adjusted proportionately in the event of any subsequent change in the
outstanding shares of the Company’s Common Stock by reason of a
recapitalization, reclassification, reorganization, stock split, reverse stock
split, combination of shares, stock dividend or similar transaction. Shares of
Common Stock issued under the Program may be authorized but unissued shares of
Common Stock, issued shares held in or acquired for the Company’s treasury or
shares reacquired by the Company upon purchase in the open market.
2. A new Section 7.3 is hereby added to the Program as follows:
     7.3 Term of Program. No additional Deferred Stock Units may be awarded
under this Program after May 18, 2016. However, issuances of Common Stock may be
made after May 18, 2016 pursuant to Article 4 of the Program with respect to
Deferred Stock Units awarded on or before such date.
[SIGNATURE PAGE FOLLOWS]

-1-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned duly-authorized Secretary of the Company
hereby executes this First Amendment to Non-Employee Deferred Stock Unit
Program.

                  /s/ Clint B. Davis       Clint B. Davis      Secretary     

-2-